DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (7,764,122).
 With respect to claims 1, 11 Dasgupta ‘122 shows and discloses a driving circuit or an optical transmitter (Fig 2) comprising: an input circuit slice configured to convert a data signal into a first data signal and a second data signal having different direct current (DC) components (Fig 2: an input circuit slice convert a data signal into a first data signal 108/In+ and a second data signal 110/In- having different direct current DC components); and a driver slice configured to output driving current at an output node by generating push current or pull current according to the first data signal and the second data signal (Fig 2: a driver slice output driving current at an output node by generating a push current 188 or a pull current 172 according to a first data signal 190/184 and a second data signal 208/202).  The claim further requires wherein a magnitude of the push current or the pull current is variable.  Dasgupta ‘122 (Fig 2) did not explicitly shows the above.  However, Dasgupta ‘122 did discloses in different method embodiments where the input signal variations based on the control input (Col 2: 54-67; Col 3, 4: 15-30; Claim 2).  Therefore, it is within one skill recognize Dasgupta ‘122 controller can adjust the magnitude/amount/variable of push of pull current for desired output for its intended use (See also Fig 2-17;  Fig 18A-G : HDD PCB, DVD PCB, High Def TV, Vehicle, phone, media player, etc.).  It’s well-known in the art the use/ or process where the magnitude of push or pull current in driving circuit is adjustable; Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by variations of current magnitude involves only routine skill in the art.

4.	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (7,764,122) in view of Kinder (US 9,231,573).
With respect to claims 8, 18 the claim further requires an electrostatic discharge protection circuit coupled to the output node.  Dasgupta ‘122 did not explicitly state the above.  
Kinder (US 9,231,573) of analogous art shows and discloses a driving circuit using (CDM) clamp and/or electrostatic discharge devices (ESD) coupled to the output to improve device operation (Col 5: 20-40 ESD coupled to output).   Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Dasgupta ‘122  the known use of ESD protection circuit as taught or suggested by Kinder ‘573, for the benefit improve/protect signal output for its intended use. 
	

Allowable Subject Matter
5.	Claims 2-7, 9-10, 12-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims, 2, 12: 
wherein the driver slice comprises one or more current driving circuits each comprising: a first current source; a first PMOS transistor having a gate receiving the first data signal, a source coupled to the first current source, and a drain coupled to the output node; a first NMOS transistor having a gate receiving a bias voltage and a drain coupled to the output node; a second NMOS transistor having a gate receiving the second data signal and a drain coupled to a source of the first NMOS transistor; and a second current source coupled to a source of the second NMOS transistor	
Claims 6, 16:
a bandwidth widening circuit coupled between the output node and an intermediate voltage, wherein the intermediate voltage is less than a power supply voltage and is greater than a turn-on voltage of an optical device receiving the driving current.
Claims 9, 19:
wherein the input circuit slice is configured to convert a present value of the data signal into the first data signal and the second data signal, wherein the driving circuit further comprises: another input circuit slice configured to convert one of a past value or a future value of the data signal into another first data signal and another second data signal having different DC components; and another driver slice configured to output driving current at the output node by generating push current or pull current according to the another first data signal and the another 
Claims 10, 20:	
wherein the data signal is a multi-bit signal, wherein the input circuit slice configured to convert a bit of the data signal into the first data signal and the second data signal, wherein the driving circuit further comprises: another input circuit slice configured to convert another bit of the data signal into another first data signal and another second data signal having different DC components; and another driver slice configured to output driving current at the output node by generating push current or pull current according to the another first data signal and the another second data signal, and wherein a magnitude of the push current or the pull current by the another driver slice is variable.					
					COMMUNICATION
6.  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Jordy (7,233,165) shows and discloses high speed driver comprising push and pull current circuit, with variable pull current (TITLE; Abstract; Fig 9-16b).
	Parker et al. (US 10,491,428) shows and discloses current supply for an opto-electronic device comprise input circuit having a first and second data having direct (DC) current, where a circuit output generate push or pull current according to first and second data (TITLE; Abstract; Fig 2: 51a/52b, 201/ 202, 203a/b, 205a/b).   
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828